Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 1 of 32

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
-V- 19-CV-

THE PREMISES AND REAL PROPERTY WITH

ALL BUILDINGS, APPURTENANCES, AND
IMPROVEMENTS, LOCATED AT 91 LORETTO
DRIVE, CHEEKTOWAGA, NEW YORK, THAT IS,
ALL THAT TRACT OR PARCEL OF LAND, SITUATED
IN THE TOWN OF CHEEKTOWAGA, COUNTY OF
ERIE, AND STATE OF NEW YORK, AND

MORE PARTICULARLY DESCRIBED IN A CERTAIN
DEED RECORDED IN LIBER 11254 OF DEEDS AT
PAGE 1332 AT THE ERIE COUNTY CLERK’S
OFFICE, AND

THE PREMISES AND REAL PROPERTY WITH

ALL BUILDINGS, APPURTENANCES, AND
IMPROVEMENTS, LOCATED AT 660 KLEIN ROAD,
AMHERST, NEW YORK, THAT IS, ALL

THAT TRACT OR PARCEL OF LAND, SITUATED
IN THE TOWN OF AMHERST, COUNTY OF

ERIE, AND STATE OF NEW YORK, AND

MORE PARTICULARLY DESCRIBED IN A CERTAIN
DEED RECORDED IN LIBER 11333 OF DEEDS AT
PAGE 1447 AT THE ERIE COUNTY CLERK’S
OFFICE,

Defendants.

 

VERIFIED COMPLAINT FOR FORFEITURE

The United States of America, by its attorneys, James P. Kennedy, Jr., United States
Attorney for the Western District of New York, Grace M. Carducci, Assistant United States
Attorney, of counsel, for its verified complaint herein alleges as follows:

1. This is an action in rem for the forfeiture of the premises and real property with

all buildings, appurtenances, and improvements, located at 91 Loretto Drive, Cheektowaga,

 
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 2 of 32

New York, thatis, all that tract or parcel of land, situated in the town of Cheektowaga, county
of Erie, and state of New York, and more particularly described in a certain Deed recorded
in Liber 11254 at Page 1332 at the Erie County Clerk’s Office (more particularly described in
Exhibit A attached hereto) and the real property with all buildings, appurtenances, and
improvements, located at 660 Klein Road, Amherst, New York, that is, all that tract or parcel
of land, situated in the town of Amherst, county of Erie, and state of New York, and more
particularly described in a certain Deed recorded in Liber 11333 at Page 1447 at the Erie
County Clerk’s Office (more particularly described in Exhibit B attached hereto). The real
properties described in this paragraph will be collectively referred to as “the defendant real

properties.”

2. The defendant real properties are subject to forfeiture under the provisions of
Title 18, United States Code, Section 981(a)(1)(A) as property involved in money laundering
transactions or traceable to such property, and Title 18, United States Code, Section
981(a)(1)(C) as any property, real or personal, which constitutes or is derived from proceeds
traceable to any offense constituting “specified unlawful activity” (as defined in section
1956(c)(7) of this title and hereinafter referred to as “SUA”), to include violations of Title 18,

United States Code, Section 1343 (wire fraud).

3. The jurisdiction of this Court is invoked pursuant to Title 28, United States
Code, Sections 1345, 1355, and 1395. Venue is properly premised in the Western District of

New York pursuant to Title 28, United States Code, Section 1395.
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 3 of 32

The Criminal Investigation

BACKGROUND

4. CVS is a subsidiary of the American retail and health care company CVS
Health. CVS is one of the largest chain pharmacies in the United States and sells prescription
medications and an assortment of general merchandise. CVS employs a variety of people at
each of its locations to include a position, which is responsible for maintaining inventory of
the prescription medications and medical supplies; preparing purchasing orders and then
placing orders through CVS’s wholesale vendors. This position would then also be
responsible for verifying the accuracy of the shipments against their purchase order and
maintaining records supporting their work. Each location may have a different title and job
requirement for this position. At the CVS location located at 175, Humboldt Street, Suite

225, Rochester N.Y. this position was classified Senior Assistant Purchasing.

5. Antonio Rivera’s (hereinafter “Rivera”) employment by CVS began February
5, 2007 in Buffalo, New York. On or about June 11, 2017, Rivera was transferred to the CVS
located at 175, Humboldt Street, Suite 225, Rochester, N.Y. as a Senior Assistant Purchasing
Associate. As previously mentioned, this position required Rivera to order a variety of retail
products sold by CVS to include diabetic test strips. Diabetic test strips are pre-retail medical
products pursuant to 18 USC § 670(e)(1), as they are medical products that has not yet been
made available for retail purchase by a consumer. This provided Rivera the access to create
unauthorized purchase orders and intercept the unauthorized shipments for his personal gain.
Once Rivera received the shipments, he was responsible for logging the shipments into

inventory.
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 4 of 32

6. McKesson is a healthcare company for wholesale medical supplies and
equipment located in Rochester, NY. CVS utilizes Mckesson as their sole wholesale
distributor for all brands of diabetic test strips. McKesson utilizes an online ordering system
for companies to purchase products from them. This system required a personal log-in and
pin to access the ordering system. Since Rivera was responsible for purchasing the diabetic
test strips for the Humboldt CVS, Mckesson provided him his own personal pin and log-in
and CVS granted him access to use their Mckesson account to purchase necessary

prescriptions and other items, to include diabetic test strips.

7. One of the benefits of the secure log-in system is that Mckesson’s invoices were
all associated with a specific purchaser. Therefore, if there was ever a concern regarding an
invoice or an audit was conducted, both CVS and Mckesson could link each item purchased.

to the specific person responsible for the order.

Potential Theft Identified

8. On or about July, 2018, CVS’s internal systems red flagged the purchasing of
diabetic test strips at the Humboldt CVS location. This prompted CVS District Director of
Operations, Scott Nokes, to reach out to the Humboldt CVS’s General Manager Robert
Wojton (hereinafter “Wojton”). Wojton immediately conducted an inventory check and
identified an unknown package in the shipping area. This box was unique in the fact that it
did not have a CVS label and had the return address of an employee. The box had a United
Parcel Service (hereinafter “UPS”) shipping label addressed to: Tylor, TGD Wholesale,
STE 345, 10097 Cleary BLVD, Plantation, Florida, 33324. Return label: Antonio Rivera,

1716- 906-7792, 91 Loretto Drive, Cheektowaga, NY 14225. The tracking number of this

4
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 5 of 32

parcel was 1Z59E6A20104633660. Wojton opened the box and identified multiple boxes of
Freestyle Lite diabetic test strips inside. Wojton then photographed the box and allowed it

to ship via UPS.

9. TGD Wholesale, LLC (hereinafter “TGD”) is a Florida limited liability
company which incorporated with the state on February 1, 2018. Records indicate the
company is owned and operated by Tyler Durden (hereinafter “Durden.”). The company is
located in Plantation, Florida. A review of records indicated the company purchases diabetic
test strips. Based on the transactions that occur with Rivera this further indicated the

company purchases diabetic test strips.

10.  Inaddition, CVS does not conduct any business with TGD so there would be
no legitimate business reason for a box of Freestyle test strips to be senttoTGD. In addition,
Rivera, in his job capacity, would not have any reason or authority to ship diabetic test strips
to an outside vendor. Lastly, the return address was Rivera’s residences leading CVS asset
protection team to conclude the content in the box was potentially stolen CVS product. CVS

began an internal investigation immediately regarding Rivera.

11. Beginning in or about June 2018, Rivera was attempting to secure a mortgage
from Hunt Mortgage. I n order to do this he needed to provide proof of income. Rivera
provided an invoice to Hunt Mortgage labeled invoice #6. This invoice lists AMR Customs
at the top, and Bill to: TGD Wholesale. The invoice is dated July 18, 2018, and lists the

items as “144 Lite, Quantity 144, Rate, $55.00 Amount $7,920.00.” The timing of the
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 6 of 32

invoice and the product “Lite” match the product found in the box by Wojton, and the dates
coincide as well. This invoice provides further support of Rivera’s intent to sell CVS property
for his own personal gain. As part of those mortgage documents Rivera signed a letter
warning about providing false income documentation to the mortgage company indicating,

he was aware that mortgage fraud or bank fraud is investigated by the FBI.

12. AMR Customs appears to be a shell company owned and operated by Rivera.
The company was opened on or around June 25, 2018. On or about June 25, 2018, a bank
account in the name of AMR Customs was opened and listed Rivera as the only signatory.
There appears to be no online presence for AMR Customs, and based on the review of bank
records, it appears TGD is the main source of income from the account opening date until

September 2018.

CVS’s Internal Investigation Results

13. All Prescription medication in the United States of America is provided a
classification number by a national system called National Drug Code (hereinafter “NDC”.
This number is a unique ten digit, three segment, number which is a universal product
identifier for all human prescription and non-prescription medication packages. Instead of
utilizing brand names and types of drugs, CVS and Mckesson utilize the NDC number for
ordering and inventory of their prescription medications. Audits will therefore reflect NDC

numbers as shown below.

14. An audit was run specifically for purchase orders placed by Rivera through
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 7 of 32

McKesson from June 2017 until July 2018. Rivera ordered approximately 20,314 total boxes

of diabetic test strips from seven different NDC numbers.

15. An inventory of all diabetic test strip boxes, remaining at the Humboldt CVS
location, was conducted. The below chart represents the remaining diabetic test strip boxes

located on the shelves of the Humbolt CVS location as of July 25, 2018.

 

 

 

 

 

 

 

NDC NDC Description Remaining boxes.as of 07/25/18 [Ort
ONE TOUCH ULTRA BLUE
53885024510 23 $2,755.40
TEST STRP
ONE TOUCH ULTRA BLUE
53885024450 4 $479.20
TEST STRP
99073070827 | FREESTYLE LITE TEST STRIP 0 $0.00
193731221 CONTOUR NEXT TEST STRIP 21 $2,224.53
ACCU-CHEK AVIVA PLUS
65702040810 19 $2,964.00
TEST STRP
ACCU-CHEK SMARTVIEW
65702049310 0 $0.00
TEST STRIP
ONE TOUCH VERIO TEST
53885027210 21 $1,365.00
STRIP
TOTAL 88 $9,788.13

 

 

 

 

 

 

16. According to a dispensing report provided by CVS, while Rivera was employed.
from June 1, 2017 until July 31, 2018, only 23 boxes of diabetic test strips where dispensed

and included only two NDC numbers. The below chart represents the amounts dispensed.

ekoyelerny

NDC Description

 

 

 

Dispensed.
ONE TOUCH

53885024510 ULTRA BLUE 10
TEST STRP
CONTOUR

193731221 NEXT TEST 13

STRIP
TOTAL 23

 

 

 

 

 
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 8 of 32

17. The below chart is the total number of diabetic test strips purchased during
Rivera’s employment. This chart takes into account the above information, NDC numbers
dispensed to customers of CVS and any NDC numbers remaining in the CVS inventory as of

July 25, 2018.

 

 

 

 

 

 

 

 

# of Units Per (Oem aos
NDC NDC Description Bele B sley,<o mere
Box slope
ONE TOUCH ULTRA
53885024510 100 15,804 $119.80 $1,890,563.80
BLUE TEST STRP
ONE TOUCH ULTRA
53885024450 50 408 $119.80 $48,399.20
BLUE TEST STRP
FREESTYLE LITE TEST
99073070827 100 600 $135.04 $81,024.00
STRIP
CONTOUR NEXT TEST
193731221 100 55 $105.93 $3,601.62
STRIP
ACCU-CHEK AVIVA
65702040810 100 2,208 $156.00 $341,484.00
PLUS TEST STRP
ACCU-CHEK
65702049310 100 1,080 $156.00 $168,480.00
SMARTVIEW TEST STRIP
ONE TOUCH VERIO
53885027210 100 48 $65.00 $1,755.00
TEST STRIP
TOTAL 20,203 Loss
$2,535,307.62
MISSING Amount

 

 

 

 

 

 

 

 

18.  Theresults of CVS’s internal investigation identified Rivera purchased diabetic
test strips in excessive amounts, well over the need for the Humboldt location. CVS’s
inventory showed there were only five of the seven NDC numbers purchased by Rivera
remaining on their shelves for a total of 88 boxes. The audit also revealed that only two of
those seven NDC‘s were dispensed to customers for a total of 23 boxes. The audit could not
account for 20,203 boxes purchased by Rivera, for a total financial loss those NDC numbers

equaling approximately $2,535,307.62.

 
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 9 of 32

19. Until the audit was conducted, Rivera was the only one with knowledge of the
20,203 boxes being ordered and subsequently missing. The combination of the missing
boxes in addition to Wojton finding the box full of CVS product with Rivera’s personal return
address on it, lead the CVS asset prevention team to believe Rivera was intercepting shipments

of diabetic test strips and selling them for his own personal gain.

20. On July 20, 2018, CVS Regional Loss Prevention Manager Keith Gregory
(hereinafter “Gregory”) met with an investigator from the Rochester Police Department
regarding Rivera. Gregory informed the investigator that their internal audit showed a
potential loss of approximately $2,535,307.62 and provided supporting documentation of the

audit to include surveillance video.

21. Rivera left the company unexpectedly on or about July 20, 2018, when it was
asset prevention’s intention to interview him regarding the investigation. Rivera has not

returned to work since.

Further support of the scheme to defraud
22. Ona routine basis, Rivera would knowingly order hundreds of boxes of the
aforementioned NDC numbers, which he should reasonably know was well above any need
of the CVS store he worked at. A review of the ordering practices at the Humboldt CVS
location was conducted from May 2016 until June 2017. This time period reflects an entire
year of ordering just prior to Rivera’s arrival, Only two NDC numbers were ordered during

this time period. The below chart reflects the purchase invoices from May 2016 until June

 
2017.

NDC

Description

Vendor

Name

Inv Move
iDEN Ca

Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 10 of 32

Oin4

   

 

 

 

 

 

 

 

53885024510 | ONE TOUCH | MCKESSON | 05/02/2017
ULTRA OMNICARE
BLUE TEST OTC LT
STRP
53885024510 | ONE TOUCH | MCKESSON | 03/06/2017 200
ULTRA OMNICARE
BLUE TEST OTCLT
STRP
53885024510 | ONE TOUCH | MCKESSON | 10/13/2016 100
ULTRA OMNICARE
BLUE TEST OTCLT
STRP
53885024510 | ONE TOUCH | MCKESSON | 10/05/2016 200
ULTRA OMNICARE
BLUE TEST OTC LT
STRP
53885024510 | ONE TOUCH | MCKESSON | 07/25/2016 300
ULTRA OMNICARE
BLUE TEST OTCLT
STRP
65702049310 | ACCU-CHEK | MCKESSON | 05/18/2016 200
SMARTVIEW | OMNICARE
TEST STRIP OTCLT
Grand | 1,200.00
Total

 

 

 

 

 

 

 

23. After a review of CVS’s inventory tracking system, it appears that Rivera
manually altered some of the data regarding shipped and received NDC numbers as it relates
to the diabetic test strips he ordered, and then diverted upon arrival to CVS. The altering of
this information was in furtherance of the scheme and to assist in concealing his large

purchases, and the lack of those NDC numbers in the CVS store.

10
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 11 of 32

Computer Examination

24. Rivera was provided a company laptop and a company desktop in order to
complete his work. After a review of both computers CVS identified that Rivera did not use
the laptop. He relied on the desktop computer located at the Humboldt CVS. In order to
access his user profile on the CVS system, Rivera was required to use a personal username
and password to login. Since logging in required specific security requirements which only
Rivera would know, documents found in folders located on his profile would have had to

been created by Rivera or saved by Rivera.

25. On or about September 9, 2018, CVS’s cyber investigation team utilized
forensic tools to review and analyze files, documents and emails located on Rivera’s work
computer. The results of CVS’s cyber investigation were provided to law enforcement.
Located on Rivera’s Dell computer was a PDF file labeled, “Invoice_5.” This invoice lists
AMR Customs at the top and Bill to: TGD Wholesale. As mentioned previously TGD was
the company which Rivera sent the box of Freestyle Lite Diabetic test strips and appears to
be one of AMR Custom’s largest consumers. The invoice is dated July 13, 2018, and list the
items as “384 OT, Quantity 384, Rate, $60.00 Amount $23,040.00”. On that same day,
McKesson invoice number, 7881134522 identified a quantity of 384 One Touch Blue Ultra
diabetic test strips, billed to CVS and ordered by Rivera. The cyber investigation also yielded
bank account statements and PayPal statements showing large amounts of money being
deposited from TGD and other companies known to purchase diabetic test strips or associated
with companies known to purchase test strips from individuals. Rivera’s computer also

yielded multiple UPS tracking labels from Rivera to Durden or TGD.

11

 
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 12 of 32

Payments for diabetic test strips

26. As evidenced above, Rivera ordered the excessive amounts of diabetic test
strips and then intercepted the shipments of diabetic test strips once they arrived for his own
personal gain and in furtherance of his scheme to defraud CVS. The identification of the
20,203 missing boxes of NDC numbers, the altered tracking records, the invoices to TGD and
the analysis of Rivera’s computer, provide further evidence that Rivera was responsible for
the theft of the aforementioned NDC numbers. As will be further described below, a review
of Rivera’s bank records will provide additional evidence that Rivera sold the aforementioned
diabetic test strips for his own personal gain. Since the diabetic test strips were fraudulently
obtained any and all proceeds from the sale of those diabetic test strips can be considered

proceeds of wire fraud and theft from pre-retail medical products.

27. A review of Rivera’s banking activity showed he utilized PayPal, M&T Bank
(hereinafter “M&T”) and KeyBank, N.A. (hereinafter “Key”)” to receive payments for the
sale of the previously identified fraudulently obtained diabetic test strips. Mé&T housed two
accounts for Rivera, one a personal checking account, and the other a business checking

account in the name of AMR Custom.

28. A forensic accounting of Rivera’s bank accounts for the time period of June 15,
2017, through July 21, 2018, identified that payments for the fraudulently obtained diabetic
test strips were deposited into Rivera’s PayPal account or directly into his M&T account. A
majority of the individual wire transactions listed in Rivera’s Paypal statement referenced a
specific brand of diabetic test strip purchased in the subject line. All of the referenced diabetic

12

 
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 13 of 32

test strips were consistent with the aforementioned “missing” NDC numbers (diabetic test
strips) identified in the audit by CVS. In the transactions conducted by TGD, an invoice

number was listed in the subject line the majority of the time.

29. An analysis of all bank accounts and PayPal accounts associated with Rivera,
and AMR Customs revealed the transactions detail referencing diabetic test strip was related.
to incoming deposits only. There were no transactions identifying Rivera purchasing test
strips from any wholesaler or third party vendor, which supports that the diabetic test strips

sold were the ones taken directly from CVS.

30. Rivera sold diabetic test strips to National Medical Management (hereinafter
“NMM”). NMM wired Rivera money seven (7) different times from July 3, 2017, until
December 6, 2017, totaling $51,395.48. As mentioned above, the subject lines for each of
those transactions listed a specific type of diabetic test strip consistent with the fraudulently

obtained NDC numbers (diabetic test strips) taken from CVS.

31. Rivera also received large amounts of money into his personal PayPal account
from HMF Distributing Inc. (hereinafter “HMF”). MF is a company known for
purchasing diabetic test strips for sale in their multiple companies. HMF wired twenty-seven
(27) transactions totaling $266,492.20 to Rivera’s PayPal account for purchase of diabetic test
strips. HMF is owned by Howard Frank (hereinafter “Frank”), who resides in Florida.

Durden was also employed at HMF during the time Rivera was selling to them.

13
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 14 of 32

32. TGD wired twenty-one (21) wire transactions to Rivera’s PayPal account.
These transactions, listed invoice numbers and also totaled approximately $352,152.
Between June 27, 2018, and July 16, 2018, Durden wired four (4) transactions totaling

$182,240.00 from Durden’s bank account directly into AMR Customs M&T account.

33. The below chart represents a small sample of the deposits that came from

NMM, HMF, and TGD into Rivera’s PayPal account, including the transaction detail.

PayPal

 

 

 

 

 

 

 

Post Date Payment Source Description Amount
7/26/2017 HMF Distributing, INC. Accu chek smartview test strips $ 2,200.00
9/20/2017 HMF Distributing, INC. Accu chek smartview test strips 8,000.00
10/13/2017, National Medical Management, Inc. accu chek aviva plus test strips 16,800.00
12/6/2017 National Medical Management, Inc. one touch ultra test strips of 18,145 48
2/1/2018 HMF Distributing, INC. Payment to Antonio Rivera for invoice 0021} 13,440.00
3/30/2018 TGD Wholesale LLC Payment to Antonio Rivera for invoice 0027 19,200.00
“4/19/2018, ~~ TGD Wholesale LLC Payment to Antonio Rivera for invoice 0037 19,200.00
5/7/2018 TGD Wholesale LLC Payment to Antonio Rivera for invoice 0040 19,200.00
6/4/2018 TGD Wholesale LLC Payment to Antonio Rivera for invoice 0043 | 21,120.00
6/18/2018 TGD Wholesale LLC Payment to Antonio Rivera for invoice 0047 30,336.00
ee ee Total of 10 wires $ 167,641.48

 

 

 

 

 

34. Rivera chose to let the aforementioned proceeds accumulate in his PayPal
account, and then spent the funds directly from his PayPal account or transferred the funds
into his personal accounts at M&T and Key. During the period reviewed, wire fraud.
proceeds comprised 98% of the deposits into Rivera’s PayPal account in the amount of
approximately $718,629.68. The below chart is a sample of a small number of wire transfers

that Rivera caused to be transmitted from his PayPal account into his M&T account.

14

 
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 15 of 32

 

 

 

 

 

 

 

PayPal Tsfr Date; M&T Post Date Description Transfer Amt
11/16/2017 11/20/2017 (PAYPAL TRANSFER | $ — 10,000.00
11/28/2017 | 11/29/2017 PAYPALTRANSFER | 10,000.00
12/8/2017 "12/11/2017 + | PAYPAL TRANSFER 10,000.00
12/16/2017 "12/18/2017 + |PAYPAL TRANSFER 11,000.00
12/29/2017 1/2/2018  |PAYPALTRANSFER —_10,000,00
1/11/2018 1/12/2018 +=|PAYPAL TRANSFER —_ 10,000.00
1/19/2018 1/22/2018 + |PAYPAL TRANSFER 10,000.00
1/24/2018 ~ 1/25/2018 + =PAYPAL TRANSFER 5,000.00
1/30/2018 1/31/2018 + |PAYPAL TRANSFER 5,000,00
2/1/2018 2/2/2018 PAYPAL TRANSFER 5,000.00
2/16/2018 2/20/2018 |PAYPAL TRANSFER. 5,000.00
3/12/2018 3/13/2018 [PAYPAL TRANSFER “5,000.00
4/8/2018 4/9/2018 += PAYPAL TRANSFER 5,000.00
5/3/2018 5/4/2018  |PAYPALTRANSFER, _—_4,000.00
5/8/2018 ~ 5/9/2018 PAYPAL TRANSFER 5,000.00
5/15/2018 5/17/2018 + PAYPAL TRANSFER 1,000.00
5/17/2018 5/18/2018 PAYPAL TRANSFER | 1,000.00
6/6/2018 ~ 6/7/2018 (PAYPAL TRANSFER 2,000.00
6/19/2018 6/20/2018 + |PAYPAL TRANSFER 1,000.00
6/20/2018 | 6/21/2018 + |PAYPAL TRANSFER 9,000.00

TOTAL OF 20 TRANSFERS OF SUA PROCEEDS $ 124,000.00

 

Financial Examination

SUMMARY OF BANK RECORDS

35. During the course of this investigation, PayPal, M&T Bank (“M&T”) and

KeyBank, N.A. (“Key”) records relating to Rivera were reviewed. The analysis of Rivera’s
PayPal account (ending in 3537), personal and business bank accounts held at M&T
(accounts ending in 4033 and 7244, respectively), and Key (account ending in 2742) which
will be described in detail below, shows that Rivera received $718,619.68 in wire fraud

proceeds/SUA proceeds into his PayPal account during the period June 15, 2017 through

July 21, 2018. He then moved this money into his personal accounts at M&T and Key. He
15
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 16 of 32

also received $182,240.00 in wire fraud proceeds/SUA proceeds directly into his M&T

business account during the period June 25, 2018 through July 16, 2018.

PayPal Account Number XXXXXXXXXXXXXXX-3537 (“Account 1”’)

36. On or about December 17, 2004, account number
XXXXXXXXXXXXXXX-3537 was opened at PayPal in the name of Antonio Rivera,
cc statement name AMR Customs, email address 95shooff@gmail.com (hereinafter
“Account 1”). Rivera is the only known user on this account. The account was reviewed.

for the period June 15, 2017 through July 21, 2018.

37. An analysis of deposits into the account indicates that Rivera received money
from various individuals and businesses for the sale of diabetic test strips. The two
companies from which he received the most money were HMF Distributing, Inc. (“HMF”)
in the amount of $266,492.20 and TGD Wholesale, LLC (“TGD”) in the amount of
$352,152.00. As previously described, each of these deposits from HMF and TGD
represents wire fraud proceeds/SUA proceeds. Rivera chose to let these funds accumulate
in his PayPal account and then spent the funds directly from his PayPal account or
transferred the funds into his personal accounts at M&T and Key. During the period
reviewed, wire fraud proceeds/SUA proceeds comprised 98% of the deposits into Account

1 in the amount of $718,619.68.

KeyBank Account Number XXXXXXXX2742 (“Account 2”)
38. On February 12, 2012, account number XXXXXXXX2742 was opened at

KeyBank (“Key”) in the name of Antonio M. Rivera and Carrie A. Battel, (hereinafter

16
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 17 of 32

“Account 2”). The account was reviewed for the period December 12, 2016 through the
account closing date of June 25, 2018. Based on analysis of the bank records, there were
periodic transfers of wire fraud proceeds/SUA proceeds from Account 1 into Account 2
totaling $229,995.25.

39, The following chart depicts the transfers of SUA proceeds from

Account 1 into Account 2:

17
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 18 of 32

 

 

 

 

PayPal Tsfr | KeyBank Post
Date Date Description Transfer Amt
12/23/2017 12/26/2017 §POS Mac PayparRivera AntoSanJose CA | $ = 9,999.75
12/23/2017 12/26/2017 |POS Mac PayparRivera Anto SanJoseCA —-9,999.75
1/24/2018 1/24/2018  |POS Mac Paypal Rivera Anto San Jose CA 9,999.75
1/25/2018 ‘1/25/2018 POS Mac Paypal Rivera AntoSanJose CA —_9,999.75
1/26/2018 | ‘1/26/2018 | POS Mac Paypal Rivera Anto San Jose CA 4,999.75
“1730/2018 | —*1/31/2018 Direct Deposit, Paypal Transfer =-ss(<ésé<S«S «000.00
2/ 1/2018 2/2/2018 Direct Deposit, Paypal Transfer . 5,000.00
» 2/2/2018 2/5/2018 Direct Deposit, Paypal Transfer . - 5,000.00
2/16/2018 “2/16/2018 POS Mac PayparRivera Anto San Jose CA__ 9,999.75
3/16/2018 3/16/2018 | POS Mac Paypal Rivera AntoSanJoseCA 3,999.75
3/27/2018 3/27/2018 POS Mac Paypal Rivera Anto San Jose CA 1,999.75
3/30/2018 3/30/2018 POS Mac Paypal Rivera Anto San Jose CA 1,999.75
4/3/2018 4/3/2018 POS Mac Paypal Rivera Anto San Jose CA 1,999.75
4/4/2018 4/4/2018 POS Mac Paypal Rivera Anto San Jose CA 2,999.75
“4/4/2018 | ~—«-4/4/2018 +~—S«s POS Mac Paypal Rivera Anto San Jose CA 4,999.75
4/4/2018 4/4/2018 POS Mac Paypal Rivera AntoSanJoseCA | 4,999.75
4/24/2018 4/25/2018 Direct Deposit, Paypal Transfer 5,900.00
4/30/2018 5/1/2018 Direct Deposit, Paypal Transfer 3,000.00
5/8/2018 5/9/2018  |POS Mac Paypal Rivera Anto San Jose CA . 2,999.75
5/10/2018 5/10/2018 | |POS Mac Paypal Rivera AntoSanJoseCA = 99.75
5/15/2018 5/15/2018 POS Mac PayparRivera Anto San Jose CA 2,999.75
5/24/2018 5/24/2018 POS Mac Paypal Rivera Anto SanJoseCA | —_2,999.75
5/30/2018 5/30/2018 POS Mac Paypal Rivera Anto San Jose CA 3,999.75
6f 10/2018 6/11/2018 POS Mac Paypal Rivera Anto San Jose CA . 4,999.75
6/14/2018 6/15/2018 Direct Deposit, Paypal Transfer _ 2,000.00
6/14/2018 6/15/2018 Direct Deposit, Paypal Transfer a 5,000.00
6/15/2018 . 6/ 18/2018 Direct Deposit, Paypal Transfer - . 5,000.00
6/15/2018 6/18/2018 Direct Deposit, Paypal Transfer . 5,000.00
6/15/2018 | 6/18/2018 Direct Deposit, Paypal Transfer 5,000.00
6/15/2018 6/18/2018 | Direct Deposit, Paypal Transfer 10,000.00
6/15/2018 6/18/2018 | Direct Deposit, Paypal Transfer 10,000.00
6/15/2018 6/18/2018 [Direct Deposit, Paypal Transfer 10,000.00
6/15/2018 ~ 6/18/2018 | Direct Deposit, Paypal Transfer a 10,000.00
6/15/2018 6/18/2018 | Direct Deposit, Paypal Transfer 20,000.00
6/15/2018 6/18/2018 Direct Deposit, Paypal Transfer 30,000.00
. TOTAL OF 35 TRANSFERS OF SUA PROCEEDS $ 229,995.25

 

 

 

 

18
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 19 of 32

40. Other deposits into Account 2 included paychecks for both Rivera and Carrie
A. Battel, and property tax credits. Wire fraud proceeds/SUA proceeds comprised

approximately 17% and 95% of deposits into Account 2 during 2017 and 2018, respectively.

Al. As depicted in the chart above, on June 18, 2018, there was a $20,000 and a
$30,000 transfer from Account 1 into Account 2, all of which was funded with money
traceable to proceeds of a wire fraud offense and a SUA, namely Title 18, United States
Code, Section 1343 (wire fraud) and therefore constitutes a monetary transaction in excess of

$10,000.00 in violation of Title 18, United State Code, Section 1957.

42.  Asaresult, Account 2 was involved in a money laundering transaction(s) and
was funded with money traceable to property involved in a money laundering transaction(s)
and would therefore be subject to forfeiture pursuant to Title 18, United States Code, Section
981(a)(1)(A) and Title 19 United States Code, Section 1621 as property involved in money
laundering transactions or as property traceable to such property. In addition, Account 2 has
been funded with approximately $229,995.25 of money traceable to proceeds of a SUA or
was derived from proceeds traceable to a SUA, namely wire fraud, in violation of Title 18,
United States Code, Section 1343, and would therefore be subject to forfeiture pursuant to
Title 18, United States Code, Section 981(a)(1)(C) as proceeds of a SUA (wire fraud) or as
property traceable to proceeds of a SUA (wire fraud) and Title 19, United States Code, Section
1621. However, this account was closed on June 25, 2018 and the funds were moved into
Rivera’s personal M&T account (Account 3). As depicted in the above chart, there were a
total of two transfers from Account 1 into Account 2 on June 14, 2018 and nine transfers on
June 15, 2018, resulting in a total of $112,000 wire fraud proceeds/SUA proceeds being

transferred. An analysis of the transactional activity for Account 2 and resulting balance
19
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 20 of 32

from June 15, 2018 through June 25, 2018 indicates that at the time of account closing, the
balance was comprised entirely of wire fraud proceeds/SUA proceeds. On June 25, 2018,
the account had a balance of $105,461.52 and was closed out through the issuance of a Key
official check. This official check was deposited into Account 3 on June 25, 2018, resulting
in a monetary transaction in excess of $10,000.00 in violation of Title 18, United States Code,

Section 1957.

M&T Bank Account Number XXXXXX4033 (“Account 3”’)

43. On April 17, 2014, account number XXXXXX4033 was opened at M&T Bank
in the name of Antonio M. Rivera and Carrie A. Battel, (hereinafter “Account 3”). The
account was reviewed for the period December 17, 2016 through December 17, 2018. Based
on analysis of the bank records, there were periodic transfers of wire fraud proceeds/SUA
proceeds from Account 1 into Account 3 totaling $124,000. The transfers appear to be
intended to fund the subsequent mortgage payments on real property located at 91 Loretto
Drive, Cheektowaga, NY. The following chart depicts the transfers of SUA

proceeds from Account 1 into Account 3:

20
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 21 of 32

PayPal Tsfr Date ; M&T Post Date Description Transfer Amt

 

 

 

 

 

 

 

 

 

 

11/16/2017 11/20/2017 PAYPAL TRANSFER | $ — 10,000.00
11/28/2017 11/29/2017 PAYPAL TRANSFER 10,000.00
12/8/2017 12/11/2017 PAYPAL TRANSFER 10,000.00
12/16/2017 12/18/2017 |PAYPAL TRANSFER 11,000.00
“42/292017 ~==—Ss«*1/2/2018 += (PAYPAL TRANSFER 10,000.00
1/11/2018 1/12/2018 (|PAYPALTRANSFER, 10,000.00
1/19/2018 1/22/2018 PAYPAL TRANSFER 10,000.00
1/24/2018 1/25/2018 PAYPAL TRANSFER 5,000.00
1/30/2018 1/31/2018 PAYPAL TRANSFER 5,000.00
2/1/2018 2/2/2018 PAYPAL TRANSFER 5,000.00
2/16/2018 2/20/2018 + +=PAYPAL TRANSFER 5,000.00
3/12/2018 ~—«-3/13/2018 += (PAYPAL TRANSFER —_5,000.00
4/8/2018 | 4/9/2018 += (PAYPAL TRANSFER 5,000.00
5/3/2018 5/4/2018 PAYPAL TRANSFER 4,000.00
5/8/2018 = ~—«5/9/2018. +=S XPAYPALTRANSFER! —_5,000.00
5/15/2018 5/17/2018 | |PAYPAL TRANSFER 1,000.00
5/17/2018 5/18/2018 | PAYPAL TRANSFER 1,000.00 |
6/6/2018 6/7/2018 PAYPAL TRANSFER 2,000.00
6/19/2018 6/20/2018 PAYPAL TRANSFER 1,000.00
6/20/2018 6/21/2018 | |PAYPAL TRANSFER 9,000.00
TOTAL OF 20 TRANSFERS OF SUA PROCEEDS —__$ 124,000.00
44, During the period reviewed, there were also transfers of wire fraud

proceeds/SUA proceeds from Rivera’s M&T business account (Account 4) into Account 3
totaling $123,000.00. Other deposits into Account 3 included income tax refunds and
miscellaneous other deposits. Wire fraud proceeds/SUA proceeds comprised

approximately 69% and 85% of deposits into Account 3 during 2017 and 2018, respectively.

45. As depicted in the chart above, on December 16, 2017, there was an $11,000
transfer from Account 1 into Account 3, all of which was funded with money traceable to
proceeds of a wire fraud offense and a SUA, namely Title 18, United States Code, Section
1343 (wire fraud), resulting in a monetary transaction in excess of $10,000.00 in violation of

Title 18, United States Code, Section 1957.
21
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 22 of 32

46. As a result, Account 3 was involved in a money laundering transaction(s)
and was funded with money traceable to property involved in a money laundering
transaction(s) and is therefore subject to forfeiture pursuant to Title 18, United States Code,
Sections 981(a)(1)(A) and Title 19, United States Code, Section 1621 as property involved
in money laundering transactions or as property traceable to such property. In addition,
Account 3 has been funded with approximately $353,461.52 of money traceable to proceeds
of a SUA or was derived from proceeds traceable to a SUA, namely wire fraud, in violation
of Title 18, United States Code, Section 1343, and is therefore subject to forfeiture pursuant
to Title 18, United States Code, Section 981(a)(1)(C) as proceeds of a SUA (wire fraud) or
as property traceable to proceeds of a SUA (wire fraud), and Title 19, United States Code,
Section 1621. However, this account balance was $106.13 as of December 17, 2018 and

therefore, the government will not pursue forfeiture of this account.

M&T Bank Account Number XXXXXX7244 (“Account 4”)

AT. On June 25, 2018, account number XXXXXX7244 was opened at M&T Bank
in the name of Antonio M. Rivera DBA AMR Customs, (hereinafter “Account 4”). Antonio
M. Rivera is the only authorized user for Account 4. Account 4 was reviewed for the period
June 25, 2018 through January 25, 2019. Based on analysis of the bank records, there were
periodic wire transfers of wire fraud proceeds/SUA proceeds from TGD into Account 4 and
then subsequent transfers of these wire fraud proceeds/SUA proceeds from Account 4 into

Account 3.

48. From June 25, 2018 to July 16, 2018, there were four (4) wire transfers from

TGD’s account at BB&T located in Florida. Each of these transfers was comprised entirely
22
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 23 of 32

wire fraud proceeds/SUA proceeds, for a total of $182,240.00, or 77% of all deposits into
Account 4 during this period. $67,000 of the wire fraud proceeds/SUA proceeds was then

transferred into Account 3.

The following chart depicts the transfers of SUA proceeds from Account 4 to

 

 

 

 

Account 3:

Account 4 Account 3 |

Post Date Post Date Description Transfer Amt
| 7/9/2018 7/9/2018 | WEB XFER TO CHK XXXXXX4033 — $ 50,000.00
7/9/2018 7/9/2018 |WEB XFER TO CHK XXXXXX4033 10,000.00
| 7/12/2018 7/12/2018 ‘WEB XFER TO CHK XXXXXX4033 7,000.00

L ha i

| TOTAL OF 3 TRANSFERS OF SUA PROCEEDS |§$ 67,000.00

49. As of July 6, 2018, the balance in Account 4 was $110,313.86, all of which is
deemed to be wire fraud proceeds/SUA proceeds. As depicted in the chart above, on July 9,
2018, there was a $50,000 transfer from Account 4 into Account 3, all of which was funded.
with money traceable to proceeds of a wire fraud offense and a SUA, namely Title 18,
United States Code, Section 1343 (wire fraud), resulting in a monetary transaction in excess
of $10,000.00 in violation of Title 18, United States Code, Section 1957. Immediately on
July 9, 2018, after the $50,000 transfer of wire fraud proceeds/SUA proceeds from Account
4 into Account 3, there was a $55,000 transfer from Account 3 into Account4. This $55,000
transfer included the original $50,000 transfer of wire fraud proceeds/SUA proceeds from
Account 4 to Account 3, back into Account 3, and resulting in a monetary transaction in

excess of $10,000.00 in violation of Title 18, United States Code, Section 1957

50.  Asaresult, Account 4 was involved in a money laundering transaction(s) and

23
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 24 of 32

was funded with money traceable to property involved in a money laundering transaction(s)
and is therefore subject to forfeiture pursuant to Title 18, United States Code, Section
981(a)(1)(A) and Title 19 United States Code, Section 1621 as property involved in money
laundering transactions or as property traceable to such property. In addition, Account 4 has
been funded with money traceable to proceeds of a SUA or was derived from proceeds
traceable to a SUA, namely wire fraud, in violation of Title 18, United States Code, Section
1343, and is therefore subject to seizure and forfeiture pursuant to Title 18, United States
Code, Sections 981(a)(1)(C) and 984 as proceeds of a SUA (wire fraud) or as property
traceable to proceeds of a SUA (wire fraud) and Title 19, United States Code, Section 1621.
To the extent that Account 4 no longer contains the specific funds involved in the offenses
described above, identical funds deposited into Account 4 no more than one year from the
date of the offense are nonetheless subject to forfeiture pursuant to Title 18, United States

Code, Section 984.

91 Loretto Drive, Cheektowaga, New York (“defendant real property #1”)

51. On or about September 25, 2013, Antonio Rivera purchased the defendant
property #1 from Maureen K. Schnettler. On or about October 4, 2013, a Deed was filed
with the Erie County Clerk’s Office between Maureen K. Schnettler (Grantor) and Antonio
Rivera (Grantee) for the purchase price of $77,500. A mortgage was taken from M&T Bank
(“the M&T mortgage”) for the defendant real property #1 at the time of purchase in the

original amount of $80,514.

52. As previously described, analysis of Account 1 and Account 3 indicates that

beginning on or about November 20, 2017, transfers from Account 1 into Account 3 are for

24

 
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 25 of 32

the purpose of funding additional principal payments on the M&T mortgage. This
determination is based on the close proximity in time and amount from the transfer into
Account 3 and the outgoing mortgage payment, in addition to the account balance of Account
3 prior to the transfer. Each of the mortgage payments occurring after November 20, 2017

was funded in this manner and consisted entirely of wire fraud proceeds/SUA proceeds.

53. Additionally, as previously described, on December 18, 2017, there was an
$11,000 transfer from Account 1 into Account 3, all of which was funded with money
traceable to proceeds of a wire care fraud offense and a SUA, namely Title 18, United
States Code, Section 1343 (wire fraud). As a result, Account 3 was involved in a money
laundering transaction(s) and was funded with money traceable to property involved in a
money laundering transaction(s). Therefore, since there were eleven payments on the M&T
mortgage after Account 3 became property involved in money laundering (December 18,
2017), the defendant real property #1 is property traceable to property involved in money
laundering and/or was funded with money traceable to property involved in a money
laundering transaction(s) and is subject to forfeiture pursuant to Title 18, United States Code,
Section 981(a)(1)(A) as property involved in money laundering transactions or as property
traceable to such property. In addition, the mortgage on the defendant real property #1 has
been paid off with money traceable to a SUA, namely Title 18, United States Code, Section
1343 (wire fraud) and therefore the defendant real property is subject to forfeiture pursuant to
Title 18, United States Code, Section 981(a)(1)(C) as proceeds of a SUA (wire fraud) or as
property traceable to proceeds of a SUA (wire fraud). Approximately $78,700.70 in
payments toward the mortgage on the defendant real property #1 have been traced to
proceeds of a SUA, namely Title 18, United States Code, Section 1343 (wire fraud). On or
about July 12, 2018, a Mortgage Discharge was filed with the Erie County Clerk’s Office

25

 
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 26 of 32

indicating satisfaction of the M&T mortgage. The defendant real property #1 is currently

listed for sale.

660 Klein Road, Amherst, New York (“defendant real property #2”’)

54. On or about July 27, 2018, Antonio M. Rivera and Carrie A. Battel, as joint
tenants with full right of survivorship, purchased the defendant real property #2 from Monte
W. Dolce and Karen L. Dolce. On or about August 14, 2018, a Deed was filed with the Erie
County Clerk’s Office between Monte W. Dolce and Karen L. Dolce (Grantors) and Antonio
M. Rivera and Carrie A. Battel, as joint tenants with full right of survivorship (Grantees) for
the purchase price of $290,000. A private mortgage in the original amount of $140,000 was

taken from the Grantors for the defendant real property #2 at the time of purchase.

55. As previously described, analysis of Account 2 indicated that at the time of the
account closeout into Account 3, the balance in Account 2 was comprised entirely of wire
fraud proceeds/SUA proceeds. On June 25, 2018, Account 2 had a balance of $105,461.52
and was closed out through the issuance of a Key official check. This official check was
deposited into Account 3 on June 25, 2018, resulting in a monetary transaction in excess of
$10,000.00 in violation of Title 18, United States Code, Section 1957. As a result, Account
3 was involved in a money laundering transaction(s) and was funded with money traceable

to property involved in a money laundering transaction(s).
56. As previously described, an analysis of Account 4 shows that wire fraud

proceeds/SUA proceeds were deposited into Account 4 and subsequently transferred into

Account 3.

26
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 27 of 32

57. On August 13, 2018, there was a withdrawal from Account 3 in the amount of
$127,353.68, at the time of this withdrawal, approximately $159,000 of wire fraud
proceeds/SUA proceeds remained in Account 3 and funded the withdrawal. This
withdrawal was then utilized to purchase an M&T official check in the amount of $127,353.68
payable to Monte W. and Karen L. Dolce for the purchase of the defendant real property #2,
resulting in a monetary transaction in excess of $10,000.00 in violation of Title 18, United
States Code, Section 1957. Therefore, the defendant real property #2 is property involved in
a money laundering transaction and/or was funded with money traceable to property
involved in a money laundering transaction(s) and is therefore subject to forfeiture pursuant
to Title 18, United States Code, Section 981(a)(1)(A) as property involved in money
laundering transactions or as property traceable to such property. In addition, the defendant
real property #2 has been purchased with money traceable to a SUA, namely Title 18, United
States Code, Section 1343 (wire fraud) and therefore is subject to forfeiture pursuant to Title
18, United States Code, Section 981(a)(1)(C) as proceeds of a SUA (wire fraud) or as property
traceable to proceeds of a SUA (wire fraud). Approximately $127,353.68 in payments
toward the purchase of the defendant real property #2 have been traced to proceeds ofa SUA,

namely Title 18, United States Code, Section 1343 (wire fraud).

58. The following chart depicts monetary transactions in excess of $10,000.00 in

violation of Title 18, United States Code, Section 1957 as it relates to the defendant property

 

 

#2.
| Check Transaction (SUA proceeds
Date Post Date Description Amount Amt
| 8/13/2018 | 8/13/2018 Check to Dolces for purchase of 660 Klein Road $ 127,353.68 1$ 127,353.68
| 8/13/2018 | 8/13/2018 |Check to Carolyn E. Leed, Esq, - related to purchase of 660 Klein Road 15,913.44 15,913.44
8/13/2018 | 8/13/2018 |Check to Pustaeri & Fitzgerald - related to purchase of 660 Klein Road ~ 10,730.00} 10,730.00
| $ 153,997.12 | $ 153,997.12

 

 

 

 

 

 

27
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 28 of 32

59. Based upon an analysis of the bank records relating to the purchase of the
defendant real properties, the defendant real properties have been involved in a money
laundering transaction(s) and/or was funded with money traceable to property involved in a
money laundering transaction(s) and is therefore subject to forfeiture pursuant to Title 18,
United States Code, Section 981(a)(1)(A) as property involved in money laundering
transactions or as property traceable to such property. In addition, the defendant real
properties have been purchased with money traceable to a SUA, namely Title 18, United
States Code, Section 1343 (wire fraud) and therefore is subject to forfeiture pursuant to Title
18, United States Code, Section 981(a)(1)(C) as proceeds of a SUA (wire fraud) or as property

traceable to proceeds of a SUA (wire fraud).
WHEREFORE, the United States of America respectfully requests that:

(1) due process issue for arrest of the defendant real properties;

(2) all persons having any interest therein be cited to appear and show cause why
the forfeiture should not be decreed;

(3) a judgment be entered declaring the defendant real properties condemned and
forfeited to the United States of America for disposition in accordance with the law;

(4) the costs of this suit be paid to and recovered by the United States of America;
and

(5) the Court grant such other and further relief as deemed just and proper.

28
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 29 of 32

DATED: February 8, 2019 at Rochester, New York.

JAMES P. KENNEDY, JR.

1 District of New ia

By: ACE M. CARDUCCI |

  

nited States Attorney’s Office
Western District of New York
500 Federal Building
100 State Street
Rochester, New York 14614
(585) 263-6760
Grace.Carducci@usdoj.gov

29
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 30 of 32

STATE OF NEW YORK)
COUNTY OF MONROE ) ss
CITY OF ROCHESTER _ )

KRISTIN M. GIBSON, being duly sworn, deposes and says:

I am a Special Agent with the Federal Bureau of Investigation, and I am familiar with
the facts and circumstances surrounding the forfeiture action against the premises and real
property located at 91 Loretto Drive, Cheektowaga, New York, and the premises and real
property located at 660 Klein Road, Amherst, New York. The facts alleged in the Complaint
for Forfeiture are true to the best of my knowledge and belief and were obtained during the
course of the investigation of the defendant assets, and provided to the officials of the United

States Department of Justice, United States Attorney’s Office.

  

C
ic
]
|

KRISTIN M1, GIBSON
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me
this "day of February, 2019

n

of

\ An. fi \ i.
nwa de hn

Notary Public

ANNA M. SEDOR
Notary Public, State of New York
Monroe County 7
Commission Expires Oct. 31, 20-21,

30
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 31 of 32

Exhibit A

ALL THAT TRACT OR PARCEL OF LAND, situate in the Town of Cheektowaga,
County of Erie and State of New York, being part of Lot No. 27, Township 11 and Range 7
of the Holland Land Company’s Survey and according to map filed in the Erie County Clerk’s
Office under Cover No. 1776 is known as Subdivision Lot Number Forty-Three (43)

Said premises being known as 91 Loretto Drive, Cheektowaga, New York 14225

31
Case 6:19-cv-06109-MAT Document1 Filed 02/08/19 Page 32 of 32

Exhibit B

ALL THAT TRACT OR PARCEL OF LAND, situate in the Town of Amherst,
County of Erie and State of New York, being part of Lot No. 93, Township 12, Range 7 of
the Holland Land Company’s Survey, described as follows:

Beginning at the point of intersection of the north line of Klein Road and the west line
of lands conveyed to Peter Oliver by Deed recorded in the Erie County Clerk’s Office in Liber
163 of Deeds, thence northerly along the west line of lands so conveyed to Oliver by aforesaid
Deed and parallel with the east line of said Lot No. 93, Township 12, Range 7 and 1156.98
feet westerly therefrom 250 feet to a point: thence easterly parallel with the north line of said
Klein Road 130 feet to a point: thence southerly parallel with the east line of said Lot No. 93,
Township 12, Range 7, 250 feet to the north line of Klein Road: thence westerly along the
north line of Klein Road 130 feet to the point of beginning.

Said premises being known as 660 KLEIN ROAD, AMHERST, NY 14221

32
